Hutcheson, Justice.
Wliere one brings a petition in equity seeking to enjoin a sale under a power of sale contained in a security deed, which deed contains an acceleration clause, alleging as ground for injunction that he is entitled to a credit on the indebtedness secured thereby, “and that the proper application of said credit will liquidate all of the installments claimed to be in arrears, leaving nothing past due on said indebtedness,” and where on interlocutory hearing it appears from the evidence that upon proper application of the alleged credit there would still be a considerable amount past due, and there is no offer to pay or tender to the grantee in the security deed the amounts due thereunder, it is not error for the judge to refuse to grant an injunction. § 37-104, Code of 1933; Liles v. Bank of Camden County, 151 Ga. 483 (107 S. E. 490), and cit. Judgment affirmed.

All the Justices coneur.